Name: COMMISSION REGULATION (EC) No 526/97 of 21 March 1997 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: economic policy;  plant product;  trade policy;  cooperation policy
 Date Published: nan

 22. 3 . 97 ( ENl Official Journal of the European Communities No L 82/39 COMMISSION REGULATION (EC) No 526/97 of 21 March 1997 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the third subparagraph of Article 1 3 (2) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (3), and in particular Article 13 (3) thereof, Whereas Article 2 of Council Regulation (EEC) No 2681 /74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricul ­ tural products as food aid (4) lays down that the portion of the expenditure corresponding to the export refunds on the products in question fixed under Community rules is to be charged to the European Agricultural Guidance and Guarantee Fund, Guarantee Section; Whereas, in order to make it easier to draw up and manage the budget for Community food aid actions and to enable the Member States to know the extent of Community participation in the financing of national food aid actions, the level of the refunds granted for these actions should be determined; Whereas the general and implementing rules provided for in Article 13 of Regulation (EEC) No 1766/92 and in Article 13 of Regulation (EC) No 3072/95 on export refunds are applicable mutatis mutandis to the above ­ mentioned operations; Whereas the specific criteria to be used for calculating the export refund on rice are set out in Article 13 of Regula ­ tion (EC) No 3072/95; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: Article 1 For Community and national food aid operations under international agreements or other supplementary programmes, and other Community free supply measures, the refunds applicable to cereals and rice sector products shall be as set out in the Annex. Article 2 The refunds fixed in this Regulation shall not be regarded as refunds varying according to destination . Article 3 This Regulation shall enter into force on 1 April 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 126, 24. 5 . 1996, p. 37. (3) OJ No L 329, 30 . 12. 1995, p. 18 . 0 OJ No L 288 , 25 . 10 . 1974, p. 1 . No L 82/40 [ ENI Official Journal of the European Communities 22. 3 . 97 ANNEX to the Commission Regulation of 21 March 1997 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid (ECU/tonne) Product code Refund 1001 10 00 9400 6,00 1001 90 99 9000 9,00 1002 00 00 9000 35,00 1003 00 90 9000 30,00 1004 00 00 9400 27,00 1005 90 00 9000 30,00 1006 30 92 9100 271,00 1006 30 92 9900 271,00 1006 30 94 9100 271,00 1006 30 94 9900 271,00 1006 30 96 9100 271,00 1006 30 96 9900 271,00 1006 30 98 9100 271,00 1006 30 98 9900 271,00 1006 40 00 9000  1007 00 90 9000 30,00 1101 00 159100 8,00 1101 00 159130 8,00 1102 20 10 9200 42,20 1102 20 10 9400 36,17 1102 30 00 9000  1102 90 109100 30,12 1103 11 10 9200 9,00 1103 11 90 9200 9,00 1103 13 109100 54,25 1103 14 00 9000  1104 12 90 9100 43,14 1104 21 50 9100 40,16 NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p. 1 ), amended.